

Exhibit 10.3


WARRANT PURCHASE AGREEMENT


THIS WARRANT PURCHASE AGREEMENT (the “Agreement”) is made as of the 24th day of
June 2008, by and between Equity Media Holdings Corporation, a Delaware
corporation (“Company”), and Luken Communications, LLC, a Tennessee limited
liability company (“Investor”).


WITNESSETH:


WHEREAS, the Company proposes to sell warrants (“Warrants”) to purchase up to an
aggregate of 8,050,000 shares of the Company’s common stock, par value $0.0001
per share (the “Common Shares”) in a private placement (the “Warrant Purchase”)
to the Investor;


WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (“Securities Act”), as
promulgated under the Securities Act;


WHEREAS, concurrently with the consummation of the Offering, the Investor and
the Company and certain subsidiaries of the Company are entering into a stock
purchase agreement (“RPSI Purchase Agreement”) by which the Investor is
purchasing (the “RPSI Purchase”) all of the outstanding shares common stock of
Retro Programming Services, Inc., a subsidiary of the Company; and


WHEREAS, concurrently with the consummation of the Offering, the Investor and
certain subsidiaries of the Company are entering into a station purchase
agreement (“Stations Purchase Agreement”) by which the Investor will acquire,
upon receipt of necessary approvals, including those from the Federal
Communications Commission, certain broadcast television stations (“Stations
Purchase”).


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:


1. Warrant Purchase. Subject to the terms and conditions of this Agreement, the
Investor hereby purchases from the Company, and the Company hereby issues and
sells to the Investor, 8,050,000 Warrants for an aggregate purchase price of
$1.5 million (“Purchase Price”). The form of Warrant is attached as Exhibit A
hereto. Each Warrant is exercisable through September 7, 2009 for the purchase
of one Common Share for $1.10.


2. Closing. The Warrant Purchase is being consummated concurrently with the
execution of this Agreement (“Closing”) at the offices of Graubard Miller, The
Chrysler Building, 405 Lexington Avenue, 19th Floor, New York, New York 10174 at
10:00 a.m., New York City time, on the date first written above. Accordingly,
(a) certificates evidencing the Warrants are being delivered to the Investor by
the Company, and (b) the Purchase Price is being paid and delivered by the
Investor via wire transfer to the Company. The Company’s wiring instructions are
set forth on Exhibit B hereto.


--------------------------------------------------------------------------------



3. Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations, warranties and covenants to the Investor as
of the date hereof:


3.1 Organization, Organizational Documents.


(a) The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware, and has all requisite
corporate power and authority to carry on its business as now conducted. The
Company is duly qualified and is in good standing in each jurisdiction in which
the failure to so qualify would not reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the business, assets,
properties, rights and results of operations of the Company and its subsidiaries
taken as a whole (“Material Adverse Effect”).


(b) Complete and correct copies of the Amended and Restated Certificate of
Incorporation and the By-laws of the Company, including all amendments thereto,
each as in effect on the date hereof (collectively, the “Organizational
Documents”) have previously been delivered to the Investor and Investor
acknowledges receipt of same. No amendments, revisions or waivers of any
provisions of any Organizational Documents are in the process of occurring or
otherwise have been requested.


3.2 Authorization. All corporate action on the part of the Company, its
officers, directors, and shareholders necessary for the (a) authorization,
execution, issuance and/or delivery of (i) this Agreement and (ii) the Warrants
(this Agreement and the Warrants are hereinafter collectively referred to as the
“Transaction Documents”) and (b) the performance of all obligations of the
Company hereunder and thereunder has been taken. The Transaction Documents
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except (1) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, fraudulent transfer and other laws of general application
affecting enforcement of creditors’ rights generally, (2) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, and (3) to the extent the indemnification and
contribution provisions contained in the Transaction Documents may be limited by
applicable federal or state laws.


3.3 No Conflict. The execution and delivery by the Company of this Agreement and
the other Transaction Documents, its consummation of the transactions
contemplated hereby and thereby, and its compliance with the provisions hereof
and thereof, will not (i) violate or conflict with any of the Organizational
Documents, (ii) violate, conflict with, result in a breach of, constitute a
default under, or give rise to any right of termination, cancellation, or
acceleration (with or without notice or lapse of time, or both) under any
material agreement, lease, security, license, permit, or instrument to which the
Company is a party, or to which it or its material assets or businesses are
subject, (iii) result in the imposition of any Encumbrance (as hereinafter
defined) on any material asset of the Company or (iv) violate or conflict with
any Laws (as hereinafter defined) applicable to the Company or its properties or
assets, except in each case for such violations, conflicts and Encumbrances
which would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. For purposes of this Agreement,
“Encumbrance” means any security interest, mortgage, lien, pledge, charge,
easement, reservation, equities, rights of way, options, rights of first refusal
and any other encumbrances, whether or not relating to the extension of credit
or the borrowing of money. For purposes of this Agreement, “Laws” means all
laws, statutes, rules, regulations, ordinances, bylaws, writs, permits, orders
and other legislative, administrative or judicial restrictions.

2

--------------------------------------------------------------------------------



3.4 Capitalization. The numbers of all authorized, issued and outstanding shares
of capital stock of the Company are set forth on Schedule 3.4 hereto. No holder
of the Company’s securities is entitled to preemptive or similar rights with
respect to the Company’s securities. Except as disclosed in Schedule 3.4 and as
contemplated by the Transaction Documents, there are no (i) outstanding
securities exercisable or convertible into securities of the Company, (ii) other
outstanding options, warrants, script rights, calls, commitments or similar
rights or obligations relating to the Company’s securities, (iii) any other
agreements, contracts, commitments or understandings giving any person any right
to subscribe for or acquire any of the Company’s securities, or (iv) any other
agreements, contracts, commitments or understandings by which the Company is or
may become bound to issue any of its securities.


3.5 Valid Issuance of Warrants; Underlying Securities.


(a) The Warrants, when issued, sold, and delivered in accordance with the terms
of this Agreement, will be duly and validly issued, and, based in part upon the
representations of the Investor in this Agreement, will be issued in compliance
with all applicable federal and state securities laws.


(b) Upon issuance in accordance with the terms of the Common Shares underlying
the Warrants (“Underlying Securities”) shall be duly and validly issued, fully
paid and nonassessable, and issued in compliance with all applicable Laws, as
presently in effect.


3.6 Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(a) a Form D in accordance with Regulation D, (b) a Current Report on Form 8-K
disclosing the sale of unregistered securities and any other event of which
disclosure is required, (c) applicable Blue Sky filings, (d) the consent of the
lenders under the Company’s existing credit facilities, which consent has been
obtained and is in full force and effect as of the date hereof, and (e) where
the failure to obtain such consent, waiver, authorization or order, or to give
such notice or make such filing or registration would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.


3.7 Current in SEC Filings. The Company has filed, in a timely fashion with the
Securities and Exchange Commission (the “SEC”), and is current with respect to
such filings, all reports, information statements, forms, correspondences and
schedules required to be filed by it pursuant to (i) Section 13 or Section 15(d)
of the Securities Exchange Act of 1934, amended (“Exchange Act”), (ii) the
applicable rules and regulations thereunder, and (iii) any comments requiring or
requesting a response, directed to the Company by the SEC, and since April 1,
2007, has maintained full compliance with the current public information
requirements of Rule 144 and Rule 144A promulgated under the Securities Act or
any similar successor to such rule.

3

--------------------------------------------------------------------------------



4. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as of the date hereof that:


4.1 Organization. The Investor is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Tennessee,
and has all requisite corporate power and authority to carry on its business as
now conducted. The Investor is duly qualified and is in good standing in each
jurisdiction in which the failure to so qualify would not reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
business, assets, properties, rights and results of operations of the Investor
taken as a whole (“Investor Material Adverse Effect”).


4.2 Authorization. All company action on the part of the Investor, its officers,
directors, and members necessary for the authorization, execution, issuance
and/or delivery of the Transaction Documents and the performance of all
obligations of the Investor hereunder and thereunder has been taken. The
Transaction Documents constitute valid and legally binding obligations of the
Investor, enforceable against the Investor in accordance with their respective
terms, except (1) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, fraudulent transfer and other
laws of general application affecting enforcement of creditors’ rights
generally, (2) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, and (3) to the
extent the indemnification and contribution provisions contained in the
Transaction Documents may be limited by applicable federal or state laws.


4.3 No Conflict. The execution and delivery by the Investor of this Agreement
and the other Transaction Documents, its consummation of the transactions
contemplated hereby and thereby, and its compliance with the provisions hereof
and thereof, will not (i) violate or conflict with any of the articles of
organization or operating agreement or similar charter documents of the
Investor, (ii) violate, conflict with, result in a breach of, constitute a
default under, or give rise to any right of termination, cancellation, or
acceleration (with or without notice or lapse of time, or both) under any
material agreement, lease, security, license, permit, or instrument to which the
Investor is a party, or to which it or its material assets or businesses are
subject, (iii) result in the imposition of any Encumbrance on any material asset
of the Investor or (iv) violate or conflict with any Laws applicable to the
Investor or its properties or assets, except in each case for such violations,
conflicts and Encumbrances which would not reasonably be expected to have,
either individually or in the aggregate, an Investor Material Adverse Effect.


4.4 Certain Relationships. Other than Henry G. Luken, III, the manager of the
Investor and formerly the chairman of the board and chief executive officer of
the Company, no member, manager, officer, employee or affiliate of, or
consultant to, the Investor is or has been a director, officer, or employee of,
or consultant to the Company. Other than Mr. Luken, no member, manager, officer,
employee or affiliate of the Investor has had any prior business dealings or
relationships, including but not limited to, partnerships, co-investment
relationships or employee-employer relationships with any of Robert Becker, Jon
Oxendine or Michael Pierce, the three persons who comprised the Company’s
special committee in connection with the RPSI Purchase, the Stations Purchase
and this Warrant Purchase.

4

--------------------------------------------------------------------------------



4.5 Purchase Entirely for Own Account. The Warrants and Underlying Securities
will be acquired for investment for the Investor’s own account and not with a
view to the resale or distribution of any part thereof.


4.6 No Public Market. The Investor understands that no public market now exists
for the Warrants and that the Company has made no assurances that a public
market will ever exist for such securities. The Investor has substantial
experience in evaluating and investing in private placement transactions of
securities in companies in similar stages as the Company so that it is capable
of evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests and bear the risk of the investment in the
Company.


4.7 Disclosure of Information. The Investor acknowledges that its manager, Henry
Luken, in his prior role as Chairman of the Board, Chief Executive Officer and a
member of the board of directors of the Company, has had access to all material
information relating to the Company and its subsidiaries and their respective
and combined operations, financial results and financial condition. In addition,
the Investor has been given an opportunity to request and has received and
reviewed any and all additional information it deems appropriate and necessary
to make the investment contemplated by this Agreement. The Investor acknowledges
that it has received all the information that it has requested relating to the
purchase of the Warrants. The Investor further represents that it has had an
opportunity to ask questions and receive answers from the management of the
Company regarding the Company’s current operations, assets and financial results
and terms and conditions of the Warrant Purchase.


4.8 Accredited Investor. The Investor is an “accredited investor” within the
meaning of Rule 501 of Regulation D under the Securities Act, as presently in
effect, and such Investor, as an entity, is comprised entirely of equity owners
that are accredited investors.


4.9 Restricted Securities. The Investor understands that the Warrants and
Underlying Securities are characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering, and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act, only in certain limited circumstances. In this connection,
each Investor represents that it is familiar with Rule 144 under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.


4.10 Legends. It is understood that the certificates evidencing the Warrants
(and Underlying Securities) may bear the following (or substantially similar)
legend:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE, AND THE SHARES OF COMMON STOCK
UNDERLYING SUCH SECURITIES, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AS SET FORTH IN THIS CERTIFICATE. THE SECURITIES REPRESENTED HEREBY MAY NOT BE
SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF COUNSEL, REASONABLY
ACCEPTABLE TO COUNSEL FOR THE COMPANY, TO THE EFFECT THAT THE PROPOSED SALE,
TRANSFER, OR DISPOSITION MAY BE EFFECTUATED WITHOUT REGISTRATION UNDER THE ACT.”

5

--------------------------------------------------------------------------------



5. Certain Covenants and Obligations.


5.1 Registration Rights.


(a) As soon as practicable after the 180th day after the date hereof, the
Company shall use commercially reasonable efforts to file a registration
statement (on Form S-3 if eligible, or Form S-1 if not eligible) covering the
resale of the Underlying Securities by the Investor and use its commercially
reasonable efforts to (i) respond promptly to all SEC requests for information
and filings and (ii) cause such registration statement to become effective as
soon as possible.


(b) (b) The Company shall use commercially reasonable efforts to keep any
registration statement which registers the Underlying Securities pursuant hereto
effective and usable for resale of the Underlying Securities for a period ending
on the first to occur of the following: (i) 120 days after the date on which the
SEC declares such Registration Statement effective, (ii) the date by which all
the Underlying Securities have been sold by the Investor and its members
(collectively, the “Holders”), and (iii) the date that the Underlying Securities
may be sold by the Holders pursuant to Rule 144 without any volume restrictions;
provided, however, that the Company’s registration obligations pursuant to this
Section 5 shall cease on the date that all of the Underlying Securities may be
sold by the Holders pursuant to Rule 144 without any volume restrictions.


(c) The Company will promptly notify the Holders, if after delivery of a
prospectus to the Holders, that, in the judgment of the Company, it is advisable
to suspend use of the prospectus delivered to the Holders due to pending
material developments or other events that have not yet been publicly disclosed
and as to which the Company believes public disclosure would be detrimental to
the Company. Upon receipt of such notice, each such Holder will immediately
discontinue any sales of Underlying Securities pursuant to such registration
statement until such Holder has received copies of a supplemented or amended
prospectus or until such Holder is advised in writing by the Company that the
then current prospectus may be used and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus (such time period being referred to as a “Black-Out Period”).


(d) If and whenever the Company is required by the provisions of this Agreement
to effect the registration of any Underlying Securities under the Securities
Act, the Company will:

6

--------------------------------------------------------------------------------



(i) As expeditiously as possible furnish to each Holder such reasonable numbers
of copies of the prospectus, including any preliminary prospectus available for
distribution, in conformity with the requirements of the Securities Act, and
such other documents as such Holder may reasonably request in order to
facilitate the public sale or other disposition of the Underlying Securities
owned by such Holder; and


(ii) As expeditiously as possible, notify each Holder, promptly after it
receives notice thereof, of the time when such registration statement has become
effective or a supplement to any prospectus forming a part of such registration
statement has been filed.


(e) In any registration statement in which Underlying Securities are included,
the Company will bear all expenses and pay all fees incurred by the Company in
connection therewith, excluding underwriting discounts and commissions payable
with respect to the Underlying Securities.


(f) The following indemnification provisions shall apply:


(i)  The Company shall indemnify each Holder of Underlying Securities to be
resold pursuant to any registration statement hereunder and each person, if any,
who controls such Holder within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Exchange Act, against all loss, claim, damage, expense
or liability (collectively, including all reasonable attorneys’ fees and other
expenses reasonably incurred in defending against any such claim, “Losses”) to
which such Holder may become subject under the Securities Act, the Exchange Act
or otherwise, arising from such registration statement, insofar as such Losses
(or proceedings in respect thereof) arise out of or are based on any untrue
statement of any material fact contained in such Registration Statement on the
effective date thereof (including any Prospectus filed under Rule 424 under the
Securities Act or any amendments or supplements thereto) or arise out of or are
based upon the omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, except to
the extent arising (A) from information furnished (or omitted to be furnished)
by or on behalf of the Holder, in writing, for specific inclusion in such
registration statement or (B) because the Holder failed to suspend use of such
registration statement and discontinue any sales of Underlying Securities during
a Black-Out Period or failed to timely deliver a final prospectus to the
purchasers of such Holder’s Underlying Securities. Each Holder of Underlying
Securities to be resold pursuant to such registration statement, and its
successors and assigns, shall indemnify the Company, against all Losses to which
the Company may become subject under the Securities Act, the Exchange Act or
otherwise, arising (A) from information furnished (or omitted to be furnished)
by or on behalf of such Holder, in writing, for specific inclusion in such
registration statement or (B) because the Holder failed to suspend use of such
registration statement and discontinue any sales of Underlying Securities during
a Black-Out Period or failed to timely deliver a final prospectus to the
purchasers of such Holder’s Underlying Securities.

7

--------------------------------------------------------------------------------



(ii) If any action is brought against a party hereto, (“Indemnified Party”) in
respect of which indemnity may be sought against the other party (“Indemnifying
Party”), such Indemnified Party shall promptly notify Indemnifying Party in
writing of the institution of such action and Indemnifying Party shall assume
the defense of such action, including the employment and fees of counsel
reasonably satisfactory to the Indemnified Party. Such Indemnified Party shall
have the right to employ its or their own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (1) the employment of such counsel shall have been authorized in writing
by Indemnifying Party in connection with the defense of such action, or (2)
Indemnifying Party shall not have employed counsel to defend such action, or (3)
such Indemnified Party shall have been advised by counsel that there may be one
or more legal defenses available to it which may result in a conflict between
the Indemnified Party and Indemnifying Party (in which case Indemnifying Party
shall not have the right to direct the defense of such action on behalf of the
Indemnified Party), in any of which events, the reasonable fees and expenses of
not more than one additional firm of attorneys designated in writing by the
Indemnified Party shall be borne by Indemnifying Party. Notwithstanding anything
to the contrary contained herein, if Indemnified Party shall assume the defense
of such action as provided above, Indemnifying Party shall not be liable for any
settlement of any such action effected without its written consent which shall
not be unreasonably withheld.


(iii) If the indemnification or reimbursement provided for hereunder is finally
judicially determined by a court of competent jurisdiction to be unavailable to
an Indemnified Party (other than as a consequence of a final judicial
determination of willful misconduct, bad faith or gross negligence of such
Indemnified Party), then Indemnifying Party agrees, in lieu of indemnifying such
Indemnified Party, to contribute to the amount paid or payable by such
Indemnified Party (1) in such proportion as is appropriate to reflect the
relative benefits received, or sought to be received, by Indemnifying Party on
the one hand and by such Indemnified Party on the other or (2) if (but only if)
the allocation provided in clause (1) of this sentence is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in such clause (1) but also the relative fault of
Indemnifying Party and of such Indemnified Party; provided, however, that in no
event shall the aggregate amount contributed by the Holder exceed the proceeds
received by the Holder as a result of the exercise by him of the Warrants and
the sale or resale by him of the Underlying Securities.


(iv) The rights accorded to Indemnified Parties hereunder shall be in addition
to any rights that any Indemnified Party may have at common law, by separate
agreement or otherwise.


(j) The registration rights granted in this Section shall inure to the benefit
of the Investor’s successors and heirs and permitted assignees of the Warrants
or the Underlying Securities, as the case may be; provided, however, that if
transfer is made after effectiveness of any registration statement or pursuant
to Rule 144, the only obligation on the part of the Company is to file a
post-effective supplement to indicate such transfer.


5.2 Reservation of Securities. The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, after the
Closing, the number of shares of Common Stock issuable as Underlying Securities.

8

--------------------------------------------------------------------------------



5.3 Press Releases. The parties to this Agreement may not publicly disseminate a
press release or otherwise publicly announce the transactions contemplated by
this Agreement, except upon mutual consent or as may be required by law.


5.4 Securities Filings. The Company shall use commercially reasonable efforts to
file in a timely fashion with the SEC, and shall be current with respect to such
filings, all reports, information statements, forms, correspondences and
schedules required to be filed by it pursuant to (i) Section 13 or Section 15(d)
of the Exchange Act, (ii) the applicable rules and regulations thereunder, and
(iii) any comments requiring or requesting a response, directed to the Company
by the SEC, and shall maintain full compliance with the current public
information requirements of Rule 144 and Rule 144A promulgated under the
Securities Act or any similar successor to such rule.


5.5 Securities Exchange Listing. If necessary, the Company shall promptly apply
for the additional listing of the Common Stock comprising the Underlying
Securities to be listed on Nasdaq and use commercially reasonable efforts to
have such application approved as soon as practicable.


5.6 List of Beneficial Ownership. Schedule 5.6 sets forth a list of all current
beneficial owners in the Investor. The Investor shall promptly supplement and
amend such list and deliver same to the Company as beneficial owners are added
or removed. The Company shall have the right to object to any addition solely in
order to comply with applicable regulations imposed by the Federal
Communications Commission.


5.7 Repurchase. Upon any Seller Trigger Event (as defined in the RPSI Purchase
Agreement), the Purchaser shall have the right to require the Company to
repurchase all, but not less than all, of the Warrants sold to Purchaser under
the Warrant Purchase Agreement for a price of $1.5 million. In the event of any
repurchase hereunder, the party having the right to cause such repurchase shall
exercise its rights within 15 days of the event or circumstances giving rise to
such right by written notice to the other party. Such repurchase shall be
consummated within 30 days of such notice. In any repurchase, all Warrants shall
be delivered to the Company by the holders of the Warrants free and clear of all
liens, mortgages and encumbrances of any kind.


5.8 Certain Rights. Each of the Investor and the Company agrees that (i) the
Warrants constitute an “executory contract” (assuming payment of the exercise
price thereunder as required) as such term is used in Title 11 of the United
States Code (as amended, the “Bankruptcy Code”), is not a financial
accommodations contract for purposes of the Bankruptcy Code and is capable of
both assumption and/or assignment pursuant to section 365 of the Bankruptcy Code
and (ii) the Warrants may be exercised (without the necessity of assumption) by
the Investor (or any of its trustees or successors) under the Bankruptcy Code
and any applicable provisions of bankruptcy or non-bankruptcy law or by an
unrelated third party. the Company agrees that neither it nor any of its
affiliates shall, directly or indirectly, (i) object to, delay, or take any
other action to interfere, directly or indirectly, in any respect of the
exercise, assumption and/or Transfer of the Warrants pursuant to any provision
of the Bankruptcy Code or any other provision or principle of bankruptcy or
non-bankruptcy law, or (ii) encourage any person or entity to do any of the
foregoing.

9

--------------------------------------------------------------------------------



5.9 Further Assurances. The Company will take such actions as may be reasonably
required or desirable to carry out the provisions of this Agreement and the
other Transaction Documents.


6. Company Deliveries at Closing. The Company shall deliver or cause the
delivery of each of the following to the Investor at the Closing:


6.1 Warrant Purchase Agreement. Its signature to this Agreement.


6.2 Secretary’s Certificate. A certificate, dated as of the date of the Closing,
executed by the Secretary of the Company certifying the resolutions adopted by
the Company’s board of directors relating to the transactions contemplated by
the Transaction Documents.


6.3 Delivery of Warrants. Certificates evidencing the Warrants duly executed by
the Company.


7. Deliveries by the Investor at the Closing. The Investor shall deliver or
cause the delivery of each of the following to the Company at the Closing:


7.1 Warrant Purchase Agreement. Its signature to this Agreement.


7.2 Purchase Price. The Purchase Price by wire transfer.


7.3 Beneficial Owners. A list of the beneficial owners of Investor.


8. Indemnification.


8.1 The Company agrees to indemnify and hold harmless the Investor and any of
Investors’ general partners, employees, officers, directors, members, agents and
other representatives (collectively, the “General Indemnitees”), against any
investigations, proceedings, claims or actions and for any expenses, damages,
liabilities or losses (joint or several) arising out of such investigations,
proceedings, claims or actions (collectively, “Actions”), to which the General
Indemnitees may become subject, whether under the Securities Act or any rules or
regulations promulgated thereunder, the Exchange Act or any rules or regulations
promulgated thereunder, or any state law or regulation, or common law
(collectively, the “Losses”), arising out of any material breach of any
representation, warranty, agreement, obligation or covenant of the Company
contained herein. The Company also agrees to reimburse the General Indemnitees
for any reasonable legal or other reasonable expenses reasonably incurred in
connection with defending any such investigations, proceedings, claims or
actions.


8.2 The Investor agrees to indemnify and hold harmless the Company and any of
the Company’s directors, officers, employees, stockholders, agents and other
representatives (collectively, the “Company Indemnitees”), against any
investigations, proceedings, claims or actions and for any Losses, arising out
of any material breach of any representation, warranty, agreement, obligation or
covenant of the Investor contained herein. The Investor also agrees to reimburse
the Company Indemnitees for any reasonable legal or other reasonable expenses
reasonably incurred in connection with defending any such investigations,
proceedings, claims or actions.

10

--------------------------------------------------------------------------------



8.3 The length of the indemnity obligation in this section shall be one year
from the date of execution of this Agreement; provided that with respect to any
Action commenced during such period, the obligation to provide indemnity with
respect thereto shall remain through the resolution of such Action. No claim for
indemnity shall be made until aggregate Losses exceed $100,000 and thereafter
only with respect to amounts in excess of $100,000. The aggregate liability for
Losses under either Section 8.1 or 8.2 shall not exceed $500,000.


9. Miscellaneous.


9.1 Survival of Representation and Warranties. All of the representations and
warranties made herein shall survive the execution and delivery of this
Agreement for a period of one year, other than those made under Sections 3.1,
3.2, 3.5, 4.1, 4.2 and 4.4, which shall survive indefinitely. All of the
covenants and other obligations set forth in Section 5 shall survive the Closing
in accordance with their terms. The Investors are entitled to rely, and the
parties hereby acknowledge that the Investors have so relied, upon the truth,
accuracy and completeness of each of the representations and warranties of the
Company contained herein, irrespective of any independent investigation made by
the Investors. The Company is entitled to rely, and the parties hereby
acknowledge that the Company has so relied, upon the truth, accuracy and
completeness of each of the representations and warranties of the Investors
contained herein, irrespective of any independent investigation made by the
Company.


9.2 Successors and Assigns. This Agreement is personal to each of the parties
and may not be assigned without the written consent of the other parties, except
together with the assignment of the Warrants (or the underlying securities).


9.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware.


9.4 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.


9.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


9.6 Notices. Unless otherwise provided, any notice, authorization, request or
demand required or permitted to be given under this Agreement shall be given in
writing and shall be deemed effectively given upon personal delivery to the
party to be notified or three (3) days following deposit with the United States
Post Office, by registered or certified mail, postage prepaid, or two days after
it is sent by an overnight delivery service, or when sent by facsimile with
machine confirmation of delivery addressed as follows:

11

--------------------------------------------------------------------------------




If to the Investor:
 
Luken Communications, LLC
835 Georgia Avenue
Suite 600
Chattanooga, TN 37402
Attn:  Henry Luken
 
If to Company:
 
Equity Media Holdings Corporation
#1 Shackleford Drive, Suite 400
Little Rock, Arkansas  72211
Fax: (501) 221-1101
Attention: Chairman of the Board

12

--------------------------------------------------------------------------------



In either case, with copies to:
 
Horton, Maddox & Anderson, PLLC
835 Georgia Avenue, Suite 600
Chattanooga, TN 37402
Fax: (423) 265-3039
Attention: William Horton, Esq.
 
and
 
Graubard Miller
405 Lexington Avenue, 19th Floor
New York, New York 10174
Fax: (212) 818-8881
Attention: David Alan Miller, Esq.
 
Any party may change its address for such communications by giving notice
thereof to the other parties in conformity with this Section.
 
10. Transaction Expenses; Enforcement of Transaction Documents. The Company and
the Investors shall pay their respective costs and expenses incurred with
respect to the negotiation, execution, delivery and performance of this
Agreement and the other Transaction Documents. If any action at law or in equity
is necessary to enforce or interpret the terms of any Transaction Document, the
prevailing party shall be entitled to reasonable attorney’s fees, costs, and
necessary disbursements in addition to any other relief to which such party may
be entitled.
 
11. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and a majority in interest of the holders of the
Warrants. Any amendment or waiver affected in accordance with this paragraph
shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding (including securities into which such
securities are convertible), each future holder of all such securities, and the
Company.
 
12. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
13. Entire Agreement. This Agreement and the documents referred to herein
(including the RPSI Purchase Agreement and Stations Sale Agreement) constitute
the entire agreement among the parties and no party shall be liable or bound to
any other party in any manner by any warranties, representations, or covenants
except as specifically set forth herein or therein.

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first above written.



 
EQUITY MEDIA HOLDINGS CORPORATION
     
By:
   
Name:
 
Title:
     
LUKEN COMMUNICATIONS, LLC
     
By:
   
Name:
 
Title:

 
14

--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF WARRANT

15

--------------------------------------------------------------------------------



EXHIBIT B
 
WIRING INSTRUCTIONS
 
Account Name: Equity Media Holdings Corporation
 
Account Number:
 
ABA Routing #
 
Bank Name:
 
Bank Address:
 
Contact info at the bank:
 
Contact info at Equity Media:

16

--------------------------------------------------------------------------------


 